Brogden, J.,
concurring: The major point in the case is whether the trial judge had the power to make the requested allowances to the plaintiff. Obviously, an allowance to a wife by whatever name called, is payable from the estate or earnings of the husband, and necessarily affects a property right. It appears from the record that the husband and wife entered into an agreement with the approval and sanction of a ’court of justice whereby the parties should live “separate and apart from the other independent of the other to the same extent as if they had never been married, and each shall in the future contract and be contracted with independent of the other to the full extent as if they had never been married.” It is further agreed that the wife “does hereby receive and accept the aforesaid deed in full settlement and satisfaction of all and every right that she may hold against the person or estate of said E. A. Brown in consequence of the aforesaid marriage.” The right to support grows out of the marital status and is personal to the wife. In other words-, if the wife does not seek support in accordance with the provisions of the statute, no one else has any standing in court to speak for her or to enforce her rights in that particular. Public policy recognizes the right of a wife to contract with her husband with reference to mutual property rights or with reference to separation agreements based upon a mutual release of property rights. If the right of alimony and counsel fees is a property right, growing out of marriage, and the wife has the power to contract and does contract with reference thereto, with the approval and sanction of a court, then it would seem that a judge had no discretion in the matter. Discretion exists only when a matter is open for negotiation and not precluded by a provision of the law or a valid agreement of the parties. Consequently, I am of the opinion that the trial judge had neither the power nor the discretion to dip his hand into a pocket which was protected by a valid contract of a person under no disability and under the solemn sanction of the judgment of a court of competent jurisdiction.